Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on February 17, 2020, April 28, 2021 and January 17, 2022 are being considered by the Examiner. 
Drawing
The drawing filed on February 17, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Henry (U.S. PAP 2007/0006666, hereon Henry)
In reference to claim 1: Henry discloses a vibratory meter (see Henry, Fig. 7, unit 200) configured to predict and reduce noise in the vibratory meter (unit 200), the vibratory meter comprising: 
a sensor assembly (see Henry, Fig. 7, unit 205 and 210, the driver); and 
a meter electronics in communication with the sensor assembly (see Hendry, Fig. 7, unit 255 and unit 260), the meter electronics being configured to: 
provide a drive signal to a sensor assembly (through drive signal 210)
receive a sensor signal from the sensor assembly having one or more components (see Henry, Fig. 7, includes different probes and sensor with flow tube); and 
generate a signal to be applied to one of the sensor signals and the drive signal to compensate for the one or more components (see Henry, paragraphs [0137], [0164] and [167]) and 
With regard to claims 2 and 10: Henry further discloses that the meter electronics being configured to generate the signal to be applied to one of the sensor signals and the drive signal comprises generating the signal based on a system model of the sensor assembly (see Henry, Fig. 7, and paragraphs [0183]- [0190]).
With regard to claims 3 and 11: Henry further discloses that the system model of the sensor assembly comprises a non-linear model of a transducer in the sensor assembly (see Henry, Fig. 7, and paragraphs [0183]- [0190]).
With regard to claims 4, 8, 12 and 16: Henry discloses that the meter electronics being configured to generate the signal to be applied to the drive signal comprises generating the signal to induce a motion in the sensor assembly that substantially prevents the one or more components in the sensor signal from forming (see Henry, paragraph [0127]). 
With regard to claims 5, 6, 13 and 14: Henry further discloses that the meter electronics being configured to generate the signal to be applied to the sensor signal comprises generating the signal to cancel the one or more components in the sensor signal (see Henry, Fig. 7, and paragraphs [0183]- [0190]).
In reference to claim 9: the instant clam is directed to a method and includes similar limitation as claim 1 of the apparatus. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Rensing et al. (WO 2017/019012, hereon Rensing). 
With regard to claims 7 and 15: as noted above, Henry teaches a vibratory meter configured to predict and reduce noise in the vibratory meter; however, Henry is silent about the drive signal comprises a multi-tone drive signal including a drive tone and one or more test tones for verifying the sensor assembly. 
Rensing discloses a similar coriolis flow meter having a drive signal that comprises a multi-tone drive signal including a drive tone and one or more test tones for verifying the sensor assembly (see Rensing, page 2, line 28 to page 3 line 7, and also claim 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the vibratory meter as taught by Henry and incorporate a drive signal that comprises a multi-tone drive signal including a drive tone and one or more test tones for verifying the sensor assembly as disclosed in Rensing in order predict and reduce noise in the vibratory meter so that the efficiency and accuracy of the vibratory meter would be better realized. 
Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Berthelsen et al. (U.S. PAP 2015/0229353, hereon Berthelsen). 
In reference to claim 17: Henry discloses a method of predicting and reducing noise in a sensor signal in a vibratory meter (see Hendry, Figs. 4, 5 and 6, paragraphs [0103], [0126] & [0127], the method comprising: 
determining an output signal from a non-linear model of a sensor assembly of the vibratory meter, the output signal being in response to an input signal having two or more components (see Hendry, Fig. 7, we have liquid fraction probe, temperature sensor, pressure sensor and void fraction sensors, or units  230, 220, 225 and 235); however, even though Henry adjusts the sampling and the time factors as related to these variables (see Henry, paragraphs [0163] through [0167]), Henry does not explicitly discloses  adjusting a filter to attenuate one or more components in the output signal.
Berthelsen is directed to echo cancellation methodology and assembly for electroacoustic communication apparatus and is related to vibratory meter apparatus. Further, Berthelsen discloses adjusting a filter to attenuate one or more components in the output signal as noted in Fig. 2, unit 200. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the vibratory meter as taught in Henry and incorporate the idea of adjusting a filter to attenuate one or more components in the output signal (such as 3rd and 4th harmonics of the given signal for instance) in order to obtain a better, noise-free sensor output signals that represent the value sensed by the vibratory meter so that the quality of the output signal would be realized for accurate analysis. 
With regard to claims 18-20: Henry in view of Berthelsen does not explicitly teach the ideas presented in the instant claims; however, the prior art reasonably suggest that these features would have been a design choice given the level of details disclosed in the prior art.
With regard to claim 21: Henry in view of Berthelsen teaches that the non-linear model of the sensor assembly comprises a non-linear model of a transducer of the sensor assembly (see Berthelsen, Fig. 2, unit 218 for instance).
With regard to claim 22: Henry in view of Berthelsen teaches that the non-linear model of the sensor assembly is a gain- position model of the sensor assembly (see Berthelsen, paragraph [0065]).
With regard to claim 23: Henry in view of Berthelsen teaches that the one or more components of the input signal comprises one or more tones (harmonics caused from nonlinearities of sensor signals) spaced apart from each other (see Henry, paragraph [0049]).
With regard to claim 24: Henry in view of Berthelsen teaches that determining the output signal from a non-linear model in response to the input signal having two or more components comprises determining at least one of an intermodulation distortion signals and a harmonic signal in the output signal (see Berthelsen, paragraphs [0066] and [0068]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
He et al. (MDPI Journal, “Vibration Sensor Data Denoising Using a Time-Frequency Manifold for Machinery Fault Diagnosis”) discloses a method of time-frequency manifold (TEM) concept into sensor data denoising by synthesizing the TEM using time-frequency synthesis and phase space construction. 
Keeney-Ritchie (U.S. Patent No. 11,067,423) discloses temperature compensation of a test tone used in meter verification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857